DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/257,952 filed on 1/5/2021. Claims 1-5 and 8-15 were amended and claims 6-7 were cancelled in the reply filed on 3/30/2022. Claims 1, 3, 10 and 15 were amended in the reply filed on 8/5/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 1-15: Applicant’s arguments filed with respect to the rejections made under USC § 112(a) have been fully considered, but are not persuasive. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). Shipping two things together does not inherently require reduced energy usage when compared to shipping two different packages. The packaging may not save space or weight (i.e. fuel) on the delivery vehicle, and energy consumption rates during shipments vary. Therefore, it cannot be guaranteed that shipping two things together will consume less energy than shipping them separately. As the claim does not meet the aforementioned standard, the rejection made under § 112(a) is maintained. 
Applicant further argues, "Specifically, it is readily known, and thus inherent, that shipping two things together as opposed to separately reduces energy usage. At a minimum, this is because they share the same packaging, as opposed to being sent in two different packages. Therefore, because the subject matter disclosed in the specification inherently has this advantage, the application can be amended to recite this advantage without introducing prohibited new matter, even though the specification says nothing explicitly concerning the advantage.” The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
Regarding Applicant’s argument starting on page 8 regarding claims 1-15: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, but are not persuasive. Applicant argues that the amended language “automatically initiating shipment of the shipment order that includes both he first and second replacement consumables” is not directed to an abstract idea or other judicial exception. Specifically, Applicant argues that amended claim language is not subject matter that can be performed mentally or by pencil and paper, and therefore does not constitute an abstract idea. Examiner does not concede that the subject matter cannot be performed mentally or by pencil and paper, however that is not the issue at hand. The thought exercise of determining whether claim language can be performed mentally or by pencil and paper is only used in determining whether or not an abstract idea can be classified under “Mental Processes” (see MPEP § 2106.04(a)(2)(III)). In this case Examiner has classified the abstract idea under “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles).
Specifically, in order to traverse the rejections under 35 USC § 101 the language “automatically initiating shipment” would have to be more narrowly described and supported in the specification. As written, a broadest reasonable interpretation merely includes a computer notifying a user to ship the shipment order based on data collected and analyzed. Examiner therefore maintains the claim language is not directed to significantly more than the abstract idea, and the patents are ineligible under 35 USC § 101. 

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as described in the 35 USC § 112(a) rejection below, the term energy usage is not described anywhere in the specification, but are used in claims 1, 10 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the limitation wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces energy in comparison to shipping the second replacement consumable separately from the first replacement consumable is not supported by the specification. The concepts of reducing shipping cost and waste cost are described in detail throughout the specification (see [0011], [0021], etc.), but nowhere is either concept described as energy usage.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 describes a non-transitory machine readable medium used to perform the following steps: create a shipment order, identify an average waste cost for a consumable type; calculate a shipping cost for the consumable type; determine whether the shipping cost exceeds the average waste cost; and in response to determining that the shipping cost exceeds the average waste cost, create a shipment for the consumable type. Therefore, claims 1 is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations ... create a shipment order including a first replacement consumable of a first consumable type to replace a first existing consumable of the first consumable type that requires replacement within a printing device, identify an average waste cost for a second existing consumable of a second consumable type that would be incurred if the second existing consumable were replaced within the printing device at a same time as the first existing consumable was replaced with the first replacement consumable, the second existing consumable not requiring replacement; calculate a shipping cost for a second replacement consumable of the second consumable type if the second replacement consumable were shipped separately from the first replacement consumable; determine whether the shipping cost exceeds the average waste cost; in response to determining that the shipping cost exceeds the average waste cost, adding the second replacement consumable to the shipment order including the first replacement consumable, and automatically initiating shipment of the shipment order that includes both the first and second replacement consumables, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces energy usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a non-transitory machine readable medium storing instructions executable by a processor.  The claimed non-transitory machine readable medium storing instructions executable by a processor is recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, non-transitory machine readable medium storing instructions executable by a processor recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element a non-transitory machine readable medium storing instructions executable by a processor (described in paragraph [0014]), is described at a high level of generality, as shown in the cited paragraph, such that one of ordinary skill in the art would have recognized it as a well-understood, routine, and conventional computer component. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-9 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-9 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 10 describes a method to perform the following steps: creating a shipment order comprising a first consumable of a consumable type; calculating an expected waste cost for a second consumable of the consumable type; calculating a shipping cost for a second replacement consumable; determining whether a shipping cost for the second consumable exceeds the expected waste cost; and in response to determining that the shipping cost exceeds the expected waste cost, adding the second consumable to the shipment order. Therefore, claims 10 is directed to one of the four statutory categories of invention: a method.
The limitations A method comprising: creating ... a shipment order including a first replacement consumable of a first consumable type to replace a first existing consumable of the first consumable type that requires replacement within a printing device; calculating ... an expected waste cost for a second existing consumable of a second consumable type that would be incurred if the second existing consumable of were replaced within the printing device at a same time as the first existing consumable was replaced within the first replacement consumable, the second existing consumable not requiring replacement; calculating ... a shipping cost for a second replacement consumable of the second consumable type if the second replacement consumable were shipped separately from the first replacement consumable; determining ... whether the shipping cost for the second replacement consumable exceeds the expected waste cost; and in response to determining that the shipping cost exceeds the expected waste cost, adding ... the second replacement consumable to the shipment order including the first replacement consumable, and automatically initiating shipment of the shipment order that includes both the first and second replacement consumables, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces energy usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim only recites one additional element, a processor (described in paragraph [0013]), and as a whole merely describes the aforementioned abstract idea “applied” to a generic computer environment. Simply implementing an abstract idea in a generic computer environment is not a practical application of the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to “apply” the concept of the aforementioned abstract idea to a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 11-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 11-14when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea to a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 15 describes a system used to perform the following steps: detect a first consumable of a consumable type needs replacement, and calculate an expected waste cost for a second consumable of the consumable type, as well as create a shipment order comprising a first consumable of a consumable type; calculate a shipping cost for a second replacement consumable; determine whether a shipping cost for the second consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds the expected waste cost, add the second consumable to the shipment order.. Therefore, claims 15 is directed to one of the four statutory categories of invention: a machine.
The limitations ... detect a first existing consumable of a first consumable type needs replacement within a printing device, and calculate an expected waste cost for a second existing consumable of a second consumable type that does not need replacement within the printing device, if the second existing consumable were replaced at a same time as the first existing consumable; create a shipment order including a first replacement consumable of the first consumable type; calculating a shipping cost for a second replacement consumable were shipped separately from the first replacement consumable; determine whether the shipping cost for the second replacement consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds the expected waste cost, add the second replacement consumable to the shipment order including the first replacement consumable, and automatically initiate shipment of the shipment order that includes both the first and second replacement consumables, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces energy usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a system, a processor, and a memory.  The claimed system, processor, and memory are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a system, a processor, and a memory recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements a system (described in paragraph [0029]), a processor (described in paragraph [0013]), and a memory (described in paragraph [0015]), is described at a high level of generality, as shown in the cited paragraph, such that one of ordinary skill in the art would have recognized them as a well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628